Ames, J.
We find no evidence in any of the facts reported in this bill of exceptions that the plaintiffs had any such title in the building as would enable them to maintain this action. The unauthorized attempt of certain seceders from the religious corporation to cancel the lease could have no effect to impair the rights of the lessee in the land or in the building. Until the lease had expired, or had become forfeited or duly cancelled, the defendant had no right to interfere with the lessee’s use and enjoyment of the building, and of course could convey no such right to anybody else.
. But, even upon the assumption that the defendant, by undertaking to sell the building and receiving the price, is estopped to deny that his sale gave a valid title to the purchaser, it does not appear, upon the facts reported, that he took any part in the trespass alleged to have been committed by members of the religious corporation to which the land had been leased, and which had erected the building. His presence at the time was not conclusive proof that he was a trespasser, and we must infer that the court found that he was not. As to the count in trover, it is enough to say that there is no evidence that he converted the building to his own use. Judgment for the defendant.